DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 10/27/2022 does not place the Application in condition for allowance.
Claims 1-14 are currently pending.  In response to Office Action mailed on 06/30/2022, Applicant has amended claim 1.   Claims 1-4 and 7 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 06/30/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 105185860 A) (refer to English Machine translation as provided).
Regarding claim 1, Cheng discloses a photovoltaic cell (Abstract and Figure 2) comprising a heterojunction with a base layer (base region) made from an Aluminium-Arsenic-based alloy (AlGaAs layer, figure 2, [0020], [0036], [0071], [0082]) and an emitter layer (emitter region) made from an Indium-Phosphorous based alloy (GaInP layer, figure 2, [0019], [0035],  [0070] and [0081]).
Cheng further discloses that the emitter layer is made of GaInP with a thickness of 100 nm and with a Si doping concentration of 1x1018 cm-3 ([0081]).  Instant application discloses that emitter layer is formed with GaInP with a thickness of 20-100 nm and with a Si doping concentration of 1x1016 cm-3 to 2x1018 cm-3 (page 3, lines 23-28 of instant application).  Thus, Cheng’s emitter layer is made of same material (GaInP) with a thickness (100 nm) and doping concentration (1x1018 cm-3) envisaged by instant application.  Therefore, the emitter layer of Cheng must inherently or implicitly be capable of acting as a passivation layer to prevent oxidation of the base layer and reduce surface recombination, as in the case of the instant application. 
Although the disclosed thickness of 100 nm ([0081]) is outside the claimed range of 40-60 nm, instant application as originally filed fails to disclose whether the claimed thickness is critical. It is further noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. Thus, in the absence of evidence of criticality, selection of the thickness of the emitter layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, instant application clearly discloses that the emitter layer made of GaInP with a thickness of 100 nm with Si doping concentration of 1x1018 cm-3.  Thus, the emitter layer of Cheng is capable of acting as passivation as that of the instant application.  

Regarding claim 3, Cheng further discloses that the base layer is made of an Aluminium-Gallium-Arsenic "AlGaAs" alloy (AlGaAs layer, figure 2, [0020], [0036], [0071], [0082]).

Regarding claim 4, Cheng further discloses that the emitter layer is made of an Indium-Gallium-Phosphide "InGaP" alloy (GaInP layer, figure 2, [0019], [0035],  [0070] and [0081]).
Regarding claim 7, Cheng further discloses that the base layer is made of an Aluminium-Gallium-Arsenic "AlGaAs" alloy (AlGaAs layer, figure 2, [0020], [0036], [0071], [0082]), and the emitter layer is made of an Indium-Gallium-Phosphide "InGaP" alloy (GaInP layer, figure 2, [0019], [0035],  [0070] and [0081]).  Although Cheng does not specifically disclose that the base layer has a bandgap of about 1.7 eV and the emitter layer has a bandgap of about 1.9 eV, one skilled in the solar or photovoltaic art realizes that the bandgap of the semiconductors varies by varying the concentrations of the metals forming the alloy.  
However, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, in absence of evidence of criticality, it would have been obvious to one skilled in the art at the time of the invention to have choose the composition of the alloys such that the base and/or emitter has/have the desired bandgap to convert the desired wavelength of light to electricity. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 105185860 A) as applied to claim 1 above, and further in view of Carey et al. (US 2011/0203648 A1). 
Regarding claim 2, Cheng does not explicitly disclose that the heterojunction is a p-i-n heterojunction and comprises at least one intrinsic sub-layer at the interface between the base layer and the emitter layer.
Carey is directed to a photovoltaic cell having heterojunction (see Abstract).  Carey discloses that that the base and emitter layers can be made of III-V materials, for example, AlGaAs, GaInP and so on ([0049]).  Carey further discloses that the heterojunction device comprises either a p-n heterojunction ([0069], when the semiconductor material is devoid of i-type layer) or a p-i-n heterojunction ([0069]).  Carey further discloses that p-i-n heterojunction comprises an intrinsic layer at the interface between the base layer and the emitter layer ([0069]).  Therefore, Carey explicitly discloses that p-n and p-i-n heterojunctions are art-recognized equivalent semiconductor junction structure, and use of either allows for conversion of light to electricity.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the p-i-n type heterojunction as taught by Carey to form the heterojunction structure of Cheng because doing so enables for expected result of conversion of light to electricity.


Response to Arguments
Applicant's arguments with respect to claims 1-4 and 7 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Cheng fails to disclose the emitter layer has a thickness of 40-60 nm and acts as a passivation layer.
The Examiner respectfully disagrees for the reasons stated in the above grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0080082 A1 to Suh discloses a photovoltaic device (100, fig. 1) comprising base layer (110, [0045]) and emitter layer (130, [0051]), wherein the emitter layer has thickness of 10 nm to 1 micron ([0054]).  Suh further discloses AlGaAs being one of the materials to form the base layer ([0045]) and GaInP being one of the materials to form the emitter layer ([0051]).  Thus, it would have been obvious to choose AlGaAs material to form base layer, and GaInP to form the emitter layer, because it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721